           Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 1 of 28




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


JOSE MENDEZ                                                         CIVIL ACTION

VERSUS                                                              NO. 18-2728

W. SANDY MCCAIN, WARDEN                                             SECTION “G”(2)


                                   ORDER AND REASONS

       Before the Court are Petitioner Jose Mendez’s (“Petitioner”) objections to the Report and

Recommendation of the United States Magistrate Judge assigned to the case. 1 Petitioner, a state

prisoner incarcerated at the Elayn Hunt Correctional Center in St. Gabriel, Louisiana, filed a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 asserting numerous grounds for

relief. 2 The Magistrate Judge recommended that Petitioner’s claims be dismissed with prejudice. 3

Petitioner objects to the Magistrate Judge’s recommendation. 4 After reviewing the petition, the

State’s response, the Magistrate Judge’s Report and Recommendation, Petitioner’s objections, the

record, and the applicable law, the Court overrules Petitioner’s objections, adopts the Magistrate

Judge’s recommendation, and dismisses this action with prejudice.

                                         I. Background

A.     Factual Background

       On January 17, 2012, Petitioner was charged by felony Bill of Information in the 24th

Judicial District Court for the Parish of Jefferson with Possession of Twenty-Eight to Two


       1
           Rec. Doc. 22.
       2
           Rec. Doc. 3.
       3
           Rec. Doc. 16.
       4
           Rec. Doc. 22.
            Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 2 of 28




Hundred Grams of Cocaine in violation of Louisiana Revised Statute § 40:967(F) (“Count One”)

and Possession of Viagra without a Prescription in violation of Louisiana Revised Statute

§ 40:1238.1 (“Count Two”). 5 On January 31, 2012, the defense filed a motion to suppress

evidence. 6 After a hearing on November 15, 2012, the state trial court denied the motion to

suppress evidence. 7 On March 1, 2013, the defense filed a motion to continue the trial to locate a

witness; the state trial court denied the motion on March 11, 2013. 8 On March 4, 2013, the defense

filed a motion for disclosure of the identity of a confidential informant; the state trial court denied

the motion on March 11, 2013. 9

       Following a jury trial on March 12 and 13, 2013, Petitioner was found guilty as charged.10

On April 1, 2013, the state trial court sentenced Petitioner to twenty years imprisonment at hard

labor on each count to run consecutively with another sentence for a probation violation. 11 On

April 3, 2013, the state trial court vacated the sentence and sentenced Petitioner to twenty years

imprisonment at hard labor as to Count One and five years imprisonment as to Count Two, with

both sentences to be served concurrently. 12 On May 28, 2013, the state filed a Multiple Offender

Bill of Information charging Petitioner as a second felony offender. 13 The same day, Petitioner


       5
           State Rec., Vol. I of VI, Bill of Information, January 17, 2012.
       6
         State Rec., Vol. I of VI, Omnibus Motions and Order for Pre-Trial Motions, January 31, 2012. The motion
       to suppress was filed as part of an omnibus motion.
       7
           State Rec., Vol. I of VI, Minute Entry, November 15, 2012.
       8
        State Rec., Vol. I of VI, Motion to Continue Trial, March 1, 2013. State Rec., Vol. I of VI, Minute Entry,
       March 3, 2012.
       9
           State Rec., Vol. I of VI, Minute Entry, March 11, 2013.
       10
            State Rec., Vol. I of VI, Trial Minutes, March 12–13, 2013.
       11
            State Rec., Vol. II of VI, Sentencing Minutes, April 1, 2013.
       12
            State Rec., Vol. I of VI, Sentencing Minutes, April 3, 2013.
       13
            State Rec., Vol. I of VI, Multiple Bill of Information, Hearing Minutes, May 28, 2013.


                                                           2
            Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 3 of 28




pled guilty to the multiple offender charge. 14 The state trial court vacated Petitioner’s previous

sentence as to Count One and sentenced Petitioner as a second felony offender to twenty-five years

imprisonment at hard labor without the benefit of probation or suspension of sentence. 15

       On direct appeal to the Louisiana Fifth Circuit Court of Appeal, Petitioner’s appellate

counsel filed an Anders brief indicating that counsel had not found a non-frivolous issue to raise

on appeal and a motion to withdraw as counsel of record. 16 Thereafter, Petitioner filed a pro se

brief raising three issues: (1) the hearsay statements of Toni Stein and Kenneth Yokum were

unreliable and insufficient evidence supported his convictions; (2) the state trial court erred when

it allowed the hearsay statements of Toni Stein and Kenneth Yokum to be admitted into evidence

in violation of the Confrontation Clause; (3) the trial court erred in failing to provide Petitioner

with an interpreter. 17 On April 23, 2014, the Louisiana Fifth Circuit affirmed Petitioner’s

convictions, finding there were no non-frivolous issues for appeal, Petitioner’s Confrontation

Clause claim was procedurally barred due to trial counsel’s failure to object contemporaneously,

and his other claims were without merit. 18 On January 9, 2015, the Louisiana Supreme Court

denied Petitioner’s related writ application without stated reasons. 19




       14
            Id.
       15
            Id.
       16
         State Rec., Vol. IV of VI, Appellant Brief, December 2, 2013. See Anders v. California, 386 U.S. 738
       (1967).
       17
            State Rec., Vol. IV of VI, Pro Se Brief, January 30, 2014.
       18
         State v. Mendez, 13-KA-909 (La. App. 5 Cir. 4/23/14); 140 So. 3d 284. The Louisiana Fifth Circuit
       amended Petitioner’s sentence to delete a $50,000 fine. Id.
       19
          State v. Mendez, 14-KO-1085 (La. 1/9/15); 157 So. 3d 596. Petitioner’s conviction became final 90 days
       later, on April 9, 2015, when the time expired for Petitioner to file a petition for writ of certiorari with the
       United States Supreme Court.


                                                          3
             Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 4 of 28




        On July 17, 2015, Petitioner submitted an application for post-conviction relief to the state

trial court. 20 Petitioner raised the following claims on post-conviction relief: (1) the affidavit

submitted in support of the search warrant was unreliable, resulting in an illegal search and seizure;

(2) trial counsel provided ineffective assistance by failing to properly prepare for trial, interview

and subpoena witnesses, adequately move for a continuance of trial or seek appellate review when

a continuance was denied, move to compel the disclosure of the informant and contest false

statements made in the application underlying the search warrants during the suppression hearing,

discuss the options available to contest the multiple offender bill, object to the unconstitutional

predicate offense at the multiple offender hearing, and require sufficient proof for an adjudication

of guilt; (3) appellate counsel provided ineffective assistance for failing to assert claims relating

to the multiple offender proceedings, including ineffective assistance of counsel at the

proceedings, and the falsity of statements contained in the affidavit submitted in support of the

search warrants; (4) the state trial court violated Petitioner’s confrontation and compulsory process

rights when it failed to order disclosure of the identity of the confidential informant; and (5)

Petitioner’s plea to a predicate offense of the multiple offender bill was not knowing and

voluntary. 21

        On August 19, 2015, the state trial court denied relief with respect to all claims related to

Petitioner’s multiple offender proceedings—including the ineffective assistance of counsel claims

that related to the multiple offender proceedings —as procedurally barred under Louisiana Code




        20
          State Rec., Vol. II of VI, Uniform Application for Post-conviction Relief and Brief in Support, July 23,
        2015.
        21
           State Rec., Vol. II of VI, Uniform Application for Post-conviction Relief and Brief in Support, July 23,
        2105.


                                                         4
             Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 5 of 28




of Criminal Procedure article 930.3. 22 On November 30, 2015, the state trial court denied

Petitioner’s remaining claims finding: (1) the claims relating to illegal search and seizure and

failure to disclose the identity of the confidential informant were procedurally barred and without

merit; (2) the ineffective assistance of counsel claims were speculative and conclusory; and (3)

Petitioner failed to prove any deficiency in counsel’s performance or any resulting prejudice. 23 On

April 20, 2016, the Louisiana Fifth Circuit Court of Appeal denied Petitioner’s related writ

application, finding no error in the ruling of the state trial court. 24 On September 22, 2017, the

Louisiana Supreme Court also denied Petitioner’s related writ application. 25

        In the interim, Petitioner filed a motion to correct illegal sentence and set aside his guilty

plea with the state trial court. 26 The state trial court denied the motion on August 22, 2016. 27 The

Louisiana Fifth Circuit denied Petitioner’s related writ application on November 2, 2016. 28

Petitioner did not seek review of the Louisiana Fifth Circuit’s ruling.

        On March 11, 2018, Petitioner filed the instant petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Petitioner raises the following grounds for relief: (1) the state trial court erred

in admitting “other crimes” evidence; (2) the state trial court erred in allowing Detective Clogher

to testify regarding statements made by Yokum and Stein in violation of the Confrontation Clause;

(3) the state trial court erred in denying disclosure of the identity of the confidential informant and



        22
             State Rec., Vol. II of VI, Trial Court Order, August 19, 2015.
        23
             State Rec., Vol. II of VI, Trial Court Order, November 20, 2015.
        24
             State Rec., Vol. II of VI, 5th Circuit Opinion, 16-KH-109, April 20, 2016.
        25
             State ex. rel Mendez v. State, 16-KH-0962 (La. 9/22/17); 226 So. 3d 1088.
        26
             State Rec., Vol. II of VI, Motion to Correct Illegal Sentence and Set Aside Guilty Plea, August 16, 2016.
        27
             State Rec., Vol. I of VI, Order, August 22, 2016.
        28
             State Rec., Vol. II of VI, 5th Circuit Opinion, November 2, 2016.


                                                           5
             Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 6 of 28




the affidavit submitted in support of the search warrants contained materially false statements

resulting in an illegal search and seizure; (4) the multiple offender proceedings were defective;

and (5) the state trial court erred in failing to appoint counsel for post-conviction review. 29 Finally,

Petitioner argues that he received ineffective assistance of counsel when: (1) trial counsel “failed

to investigate available defenses prior to taking adverse actions without notice” which resulted in

forfeiture of his right to have claims heard on direct appeal; (2) trial counsel failed to investigate

the underlying conviction for purposes of the multiple offender adjudication; and (3) appellate

counsel failed to raise any issues on appeal. 30

        On June 20, 2018, the State filed a response in opposition to the petition. 31 The State

contends that certain claims are procedurally barred or alternatively, should be dismissed on the

merits. 32

B.      Report and Recommendation Findings

        The Magistrate Judge recommended that the petition be denied and dismissed with

prejudice. 33 The Magistrate Judge noted that Petitioner failed to raise his claim regarding the

admission of other crimes evidence in state court. 34 Furthermore, Petitioner would now be unable

to raise the claim in state court because the claim would be procedurally barred under state law. 35




        29
             Rec. Doc. 3.
        30
             Id.
        31
             Rec. Doc. 15.
        32
             Id.
        33
             Rec. Doc. 16.
        34
             Id. at 15.
        35
             Id. at 15–16.


                                                   6
            Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 7 of 28




Therefore, the Magistrate Judge found that federal review of the claim is barred by the doctrine of

procedural default. 36

       Additionally, the Magistrate Judge noted that the state courts applied a procedural bar to

the following claims: (1) the state trial court erred in allowing Detective Clogher to testify

regarding statements made by Yokum and Stein in violation of Petitioner’s confrontation rights;

(2) the state trial court erred in denying disclosure of the identity of the confidential informant and

the affidavit in support of the search warrants contained materially false statements resulting in an

illegal search and seizure; and (3) the multiple offender proceedings were defective. 37 Specifically,

the Louisiana Fifth Circuit Court of Appeal found that the Confrontation Clause claim was not

preserved for appeal because trial counsel had not raised a contemporaneous objection. 38 In the

state post-conviction proceedings, both the state trial court and the Louisiana Fifth Circuit found

Petitioner’s claims relating to the identity of the confidential informant and the affidavit in support

of the search warrants procedurally barred under Louisiana Code of Criminal Procedure article

930.4(C) for failure to raise the issues on direct appeal. 39 The Magistrate Judge found that both of

these procedural rules were independent and adequate state law grounds to bar review by the

federal courts. 40 The Magistrate Judge also found that Petitioner had not established the

applicability of an exception to the procedural default rule that would allow the Court to review

the claims on the merits because Petitioner had not established cause for his default, prejudice




       36
            Id. at 17–18.
       37
            Id. at 18–19.
       38
            Id.
       39
            Id. at 19.
       40
            Id. at 22–25.


                                                  7
             Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 8 of 28




attributed thereto, or that the failure to review the defaulted claim would result in a fundamental

miscarriage of justice. 41

        The Magistrate Judge addressed Petitioner’s remaining ineffective assistance of counsel

claims on the merits. 42 Regarding Petitioner’s claim that he was entitled to relief because the state

courts did not provide him with assistance of counsel to develop his claims post-conviction, the

Magistrate Judge determined that the claim was without merit because there is no constitutional

right to counsel on post-conviction review. 43

        Regarding Petitioner’s numerous claims of ineffective assistance of counsel at trial, the

Magistrate Judge found that under Strickland 44 Petitioner had not provided any basis to question

his counsel’s performance before or during trial or undermine the deference due to his counsel’s

trial decisions. 45 Therefore, the Magistrate Judge found that Petitioner received adequate

assistance of counsel, 46 that Petitioner presented no proof that counsel did not adequately

investigate and prepare for trial, 47 and Petitioner failed to show prejudice resulting from counsel’s

failure to seek writs. 48 The Magistrate Judge also found that trial counsel did not perform

ineffectively by failing to object to the admission of hearsay. 49 The Magistrate Judge found the




        41
             Id. at 31–32.
        42
             Id. at 36–69.
        43
             Id. at 69.
        44
             Strickland v. Washington, 466 U.S. 668 (1984).
        45
             Rec. Doc. 16 at 39–57.
        46
             Id. at 43.
        47
             Id. at 45–49.
        48
             Id. at 51.
        49
             Id. at 53–57.


                                                         8
            Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 9 of 28




introduction of hearsay statements by Stein and Yokum was harmless and Petitioner was not

prejudiced by their admission because the other evidence of Petitioner’s guilt was overwhelming. 50

       Additionally, the Magistrate Judge found that Petitioner did not demonstrate any deficient

performance by appellate counsel or show any prejudice caused by counsel’s failure to assert any

claims on direct appeal. 51 Finally, construing Petitioner’s claims broadly, the Magistrate Judge

considered Petitioner’s claim that appellate counsel performed ineffectively by failing to challenge

the multiple offender adjudication and by failing to raise issues of ineffective assistance of trial

counsel related to the multiple offender proceedings. 52 Specifically, Petitioner argued that his

appellate counsel should have challenged the multiple offender proceedings because Petitioner

was not provided an interpreter to better understand the proceedings. 53 The Magistrate Judge found

that Petitioner never complained of an inability to understand English and never requested an

interpreter until direct appeal. 54 Therefore, the Magistrate Judge found Petitioner’s claim of

ineffective assistance of appellate counsel meritless and unsupported by the record. 55

                                          II. Objections

A.     Petitioner’s Objections

       Petitioner objects to the Magistrate Judge’s Report and Recommendation. 56 Petitioner

asserts that his claims rest on trial counsel’s failure to comply with Louisiana Code of Criminal



       50
            Id. at 56.
       51
            Id. at 68–69.
       52
            Id. at 62–69.
       53
            Id. at 63.
       54
            Id. at 65.
       55
            Id. at 66.
       56
            Rec. Doc. 22.


                                                 9
         Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 10 of 28




Procedure article 841 and appellate counsel’s failure to raise any claims on direct appeal. 57 Further,

Petitioner argues that there is no limit on this Court’s discretion to review Petitioner’s claims

because the State “has not shown an intentional relinquishment of [Petitioner’s] rights of access to

federal courts to challenge [Petitioner’s] trial/appellate counsel’s ineffectiveness under Strickland

and Cronic and the benefit of a tactical advantage guilty such relinquishment.” 58

        Petitioner objects to the Magistrate Judge’s finding that the state record does not support

Petitioner’s claim that he is unable to understand English; Petitioner re-asserts his argument that

his inability to understand the proceedings resulted “in the unconstitutional forfeiture without due

process.” 59

B.      State’s Opposition

        The State of Louisiana did not file a brief in opposition to Petitioner’s objections despite

receiving electronic notice of the filings.

                                             III. Standard of Review

A.      Review of the Magistrate Judge’s Report and Recommendation

        In accordance with Local Rule 73.2, this case was referred to a magistrate judge to provide

a Report and Recommendation. A district judge “may accept, reject, or modify the recommended

disposition” of a magistrate judge on a dispositive matter. 60 A district judge must “determine de




        57
             Id. at 1.
        58
             Id. at 2.
        59
             Id. at 3.
        60
             Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).


                                                           10
         Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 11 of 28




novo any part of the [Report and Recommendation] that has been properly objected to.” 61 A district

court’s review is limited to plain error for parts of the report which are not properly objected to. 62

B.      Standard of Merits Review Under the AEDPA

        Following the enactment of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), the standard of review used to evaluate issues presented in habeas corpus petitions

was revised “to ensure that state-court convictions are given effect to the extent possible under

law.” 63 For questions of fact, federal courts must defer to a state court’s findings unless they are

“based on an unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 64 A state court’s determinations on mixed questions of law and fact or pure

issues of law, on the other hand, are to be upheld unless they are “contrary to, or involve[ ] an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States.” 65

        Regarding this standard, the U.S. Court of Appeals for the Fifth Circuit further explains:

        A state-court decision is contrary to clearly established precedent if the state court
        applies a rule that contradicts the governing law set forth in the Supreme Court’s
        cases. A state-court decision will also be contrary to clearly established precedent
        if the state court confronts a set of facts that are materially indistinguishable from
        a decision of the Supreme Court and nevertheless arrives at a result different from
        Supreme Court precedent. A state-court decision involves an unreasonable
        application of Supreme Court precedent if the state court identifies the correct
        governing legal rule from the Court’s cases but unreasonably applies it to the facts
        of the particular state prisoner’s case. 66
        61
             Fed. R. Civ. P. 72(b)(3).
        62
          See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
        by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections from ten to fourteen
        days).
        63
             Bell v. Cone, 535 U.S. 685, 693 (2002).
        64
             28 U.S.C. § 2254(d)(2).
        65
             28 U.S.C. § 2254(d)(1).
        66
             Wooten v. Thaler, 598 F.3d 215, 218 (5th Cir. 2010) (citations and quotation marks omitted).


                                                          11
         Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 12 of 28




If Supreme Court case law “give[s] no clear answer to the question presented, let alone one in [the

petitioner’s] favor, ‘it cannot be said that the state court unreasonably applied clearly established

Federal law.’” 67 Additionally, “unreasonable is not the same as erroneous or incorrect; an incorrect

application of the law by a state court will nonetheless be affirmed if it is not simultaneously

unreasonable.” 68

        However, the AEDPA’s deferential standards of review apply only to claims adjudicated

on the merits by the state courts. 69 Claims that were not adjudicated on the merits by the state

courts are reviewed “de novo without applying AEDPA-mandated deference.” 70

                                              IV. Law and Analysis

A.      Exhaustion Doctrine and Procedural Default

        The Magistrate Judge recommended that four of Petitioner’s claims be dismissed under the

procedural default rule. 71 The Magistrate Judge also found that Petitioner had not established the

applicability of an exception to the procedural default rule that would allow the Court to review

the claims on the merits. 72 Petitioner does not object to this finding. 73 Accordingly, the Court

reviews for plain error. 74




        67
             Wright v. Van Patten, 552 U.S. 120, 126 (2008) (quoting Carey v. Musladin, 549 U.S. 70, 77 (2006)).
        68
             Puckett v. Epps, 641 F.3d 657, 663 (5th Cir. 2011) (quotation marks omitted).
        69
             Henderson v. Cockrell, 333 F.3d 592, 597 (5th Cir. 2003).
        70
             Carty v. Thaler, 583 F.3d 244, 253 (5th Cir. 2009) (citing Henderson, 333 F.3d at 597).
        71
             Rec. Doc. 16 at 18–19.
        72
             Id. at 31–32.
        73
             Rec. Doc. 22.
        74
             Douglass, 79 F.3d at 1428–29.


                                                          12
         Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 13 of 28




        A habeas corpus claim may not be reviewed in federal court “if the last state court to

consider that claim expressly relied on a state ground for denial of relief that is both independent

of the merits of the federal claim and an adequate basis for the court’s decision.” 75 Additionally,

when a petitioner has failed to exhaust state court remedies and the state court to which the petition

would be required to present their claims would now find the claims procedurally barred, the

claims are procedurally defaulted for purposes of federal habeas review and must be dismissed.76

In such cases, “federal habeas review is barred unless the petitioner demonstrates either cause and

prejudice or that a failure to address the claim will result in a fundamental miscarriage of justice.”77

        “To establish cause for a procedural default, there must be something external to the

petitioner, something that cannot fairly be attributed to him.” 78 In McQuiggin v. Perkins, the United

States Supreme Court held that “actual innocence, if proved, serves as a gateway through which a

[habeas] petitioner may pass whether the impediment is a procedural bar . . . or expiration of the

statute of limitations.” 79 The Court cautioned, however, that this exception “applies to a severely

confined category: cases in which new evidence shows ‘it is more likely than not that no reasonable

juror would have convicted [the petitioner].’” 80

        The Magistrate Judge found that the following claims are procedurally defaulted: (1)

Petitioner’s claim regarding the admission of other crimes evidence; (2) Petitioner’s claim that the

state trial court erred in allowing Detective Clogher to testify to hearsay statements made by


        75
             Finley v. Johnson, 243 F.3d 215, 218 (5th Cir. 2001).
        76
             Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991).
        77
             Hughes v. Johnson, 191 F.3d 607, 614 (5th Cir. 1999).
        78
             Johnson v. Puckett, 176 F.3d 809, 816 (5th Cir. 1999) (quotation marks omitted).
        79
             McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).
        80
             Id. at 395 (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)).


                                                          13
        Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 14 of 28




Yokum and Stein in violation of the Confrontation Clause; (3) Petitioner’s claim that the state trial

court erred in denying disclosure of the identity of the confidential informant and the affidavit in

support of the search warrants contained materially false statements resulting in an illegal search

and seizure; and (4) Petitioner’s claim that the multiple offender proceedings were defective. 81

Petitioner does not object to this determination. He has not provided an explanation to show the

applicability of the cause and prejudice exception. Petitioner also has not shown that failure to

address the claims would result in a fundamental miscarriage of justice. 82 Furthermore, Petitioner

does not argue that he is actually innocent of the crimes. Accordingly, the Court adopts the

Magistrate Judge’s finding that federal review of these claims is barred by the doctrine of

procedural default.

B.     State Trial Court Erred in Failing to Appoint Counsel for Post-Conviction Review

       The Magistrate Judge found that Petitioner is not entitled to relief on his claim that the state

courts did not provide him with assistance of counsel to develop his claims further. 83 Construing

Petitioner’s objections broadly, Petitioner objects to the Magistrate Judge’s findings. 84

Accordingly, the Court reviews this issue de novo.

       In the petition and objections, Petitioner cites Martinez v. Ryan 85 to support his assertion

that the state courts were required to provide him with assistance of counsel on post-conviction

review. However, in Martinez the Supreme Court reiterated there is no constitutional right to




       81
            Rec. Doc. 16 at 18–19.
       82
            Rec. Doc. 22.
       83
            Rec. Doc. 16 at 69.
       84
            Rec. Doc. 22.
       85
            566 U.S. 1 (2012).


                                                 14
         Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 15 of 28




counsel on post-conviction review. 86 Nothing in Martinez requires that Petitioner be provided with

post-conviction assistance of counsel in the state courts or this federal court to develop his claims

further. Accordingly, the Court adopts the Magistrate Judge’s finding that Petitioner is not entitled

to relief on this claim.

C.      Claims of Ineffective Assistance of Counsel

        Petitioner argues that he received ineffective assistance of counsel when: (1) trial counsel

“failed to investigate available defenses prior to taking adverse actions without notice” which

resulted in forfeiture of his right to have claims heard on direct appeal; (2) trial counsel failed to

investigate the underlying conviction for purposes of the multiple offender adjudication; and (3)

appellate counsel failed to raise any issues on appeal. 87 The Magistrate Judge reviewed the claims

under Strickland 88 and found the claims to be meritless. 89 Construing Petitioner’s objections

broadly, Petitioner objects to the Magistrate Judge’s findings regarding his claims of ineffective

assistance of counsel. 90 Accordingly, the Court reviews this issue de novo.

        To succeed on an ineffective assistance of counsel claim, a petitioner must demonstrate

both that counsel’s performance was deficient and that the deficient performance prejudiced his

defense. 91 If a court finds that a petitioner fails on either of these two prongs it may dispose of the

ineffective assistance claim without addressing the other prong. 92 To satisfy the deficient



        86
             Id. at 13.
        87
             Rec. Doc. 3.
        88
             Strickland, 466 U.S. at 668.
        89
             Rec. Doc. 16 at 36–69.
        90
             Rec. Doc. 22.
        91
             Strickland, 466 U.S. at 697.
        92
             Id.


                                                  15
             Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 16 of 28




performance prong, a petitioner must overcome a strong presumption that the counsel’s conduct

falls within a wide range of reasonable representation. 93 Petitioner must show that the conduct was

so egregious that it failed to meet the constitutional minimum guaranteed by the Sixth

Amendment. 94 Courts addressing this prong of the test for ineffective counsel must consider the

reasonableness of counsel’s actions in light of all the circumstances. 95 To prevail on the actual

prejudice prong, a petitioner “must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” 96 A

reasonable probability is “a probability sufficient to undermine confidence in the outcome.” 97

        The state courts rejected Petitioner’s claims of ineffective assistance of counsel on the

merits. 98 Because such claims present mixed questions of law and fact, this Court must defer to

the decision of the state court unless that decision was “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the United

States. 99

        The United States Supreme Court has explained that in considering a petitioner’s claims

on federal habeas corpus review that are repetitive of claims already made to a state court, the

central question “is not whether a federal court believes the state court’s determination under




        93
          See Crockett v. McCotter, 796 F.2d 787, 791 (5th Cir. 1986); Mattheson v. King, 751 F.2d 1432, 1441 (5th
        Cir. 1985).
        94
             See Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001).
        95
             See Strickland, 466 U.S. at 689.
        96
             Id. at 694.
        97
             Id.
        98
             State ex rel. Mendez, 226 So. 3d at 1088.
        99
             28 U.S.C. § 2254(d)(1)). State ex. rel Mendez, 226 So. 3d at 1088.


                                                          16
            Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 17 of 28




Strickland was incorrect but whether [it] was unreasonable—a substantially higher threshold.” 100

In addition, “because the Strickland standard is a general standard, a state court has even more

latitude to reasonably determine that a defendant has not satisfied that standard.” 101 Thus, this

standard is considered “doubly deferential” on habeas corpus review. 102

           1.          Constructive Denial of Counsel

           Construing broadly Petitioner’s argument that he was constructively denied counsel due to

counsel’s inadequate performance before and during trial, 103 the Magistrate Judge found that

Petitioner had not met his burden of showing that he was constructively denied counsel. 104 The

Magistrate Judge further noted that Petitioner’s counsel subjected the prosecution’s case to

“meaningful adversarial testing at each stage.” 105

           Petitioner asserts that his trial counsel was ineffective because trial counsel “failed to

investigate available defenses prior to taking adverse actions without notice,” which resulted in

forfeiture of his right to have claims heard on direct appeal, and trial counsel failed to investigate

the underlying conviction for purposes of the multiple offender adjudication. 106 Petitioner also

asserts his appellate counsel was ineffective due to failure to assert available issues on appeal. 107

Petitioner states that his counsel made no contemporaneous objection during trial to the testimony


           100
                 Knowles v. Mirzayance, 556 U.S. 111, 112 (2009) (quoting Schriro v. Landrigan, 550 U.S. 465, 478
(2007)).
           101
                 Id.
           102
                 Id.
           103
                 Rec. Doc. 3 at 29–30.
           104
                 Rec. Doc. 16 at 41.
           105
                 Id. at 42.
           106
                 Rec. Doc. 3.
           107
                 Id.


                                                         17
         Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 18 of 28




of Detectives Alvarado, Klien, and Clogher. 108 In the petition, Petitioner specifically brings up the

standard of United States v. Cronic. 109

       In United States v. Cronic, 110 the Supreme Court held that a defendant may be

constructively denied counsel, even though an attorney was appointed to represent him. The

Cronic standard applies only when counsel has entirely failed to challenge the prosecution’s

case. 111 The Fifth Circuit Court of Appeals has held that the petitioner has the burden to show that

he was constructively denied counsel. 112

       In the instant case, Petitioner does not allege or show that his counsel entirely failed to

challenge the prosecution’s case. In fact, the state trial court’s records show that Petitioner’s

counsel challenged the prosecution both before and during trial. Before trial, Petitioner’s counsel

filed omnibus motions, including a motion to suppress evidence. 113 The state trial court denied the

motion to suppress evidence. 114 Counsel then filed a motion to continue the trial to locate a witness;

the state trial court denied that motion as well.115 Finally, counsel for Petitioner filed a motion for

disclosure of the identity of a confidential informant, which the state trial court denied. 116 Clearly,




       108
             Id. at 19.
       109
             Rec. Doc. 3 at 29.
       110
             466 U.S. 648 (1984).
       111
             Bell v. Cone, 535 U.S. 685, 697 (2002).
       112
             Childress v. Johnson, 103 F.3d 1221, 1228, 1231–32 (5th Cir. 1997).
       113
             State Rec., Vol. I of VI, Omnibus Motions and Order for Pre-Trial Motions, January 31, 2012.
       114
             State Rec., Vol. I of VI, Minute Entry, November 15, 2012.

         State Rec., Vol. I of VI, Motion to Continue Trial, March 1, 2013. State Rec., Vol. I of VI, Minute Entry,
       115

       March 3, 2012.
       116
             State Rec., Vol. I of VI, Minute Entry, March 11, 2013.


                                                         18
         Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 19 of 28




Petitioner’s counsel challenged the prosecution’s case several times. Therefore, Petitioner was not

constructively denied counsel.

        2.          Whether Trial Counsel was Ineffective for Failing to Investigate Available Defenses
                    and Prepare for Trial

        Petitioner claims that trial counsel “failed to investigate available defenses prior to taking

adverse actions without notice … resulting in unconstitutional forfeiture … to have claims heard

on direct appeal.” 117 Petitioner refers to Louisiana Criminal Code of Procedure article 841, but

does not specify how his counsel failed to investigate defenses and prepare for trial. 118 In

Petitioner’s state court application for post-conviction relief, he more specifically claimed that trial

counsel failed to prepare for trial, failed to interview and call Yokum and Stein to testify, failed to

adequately move for a continuance, and failed to file for writs and move for a stay when the motion

for continuance was denied. 119

        The Fifth Circuit has ruled that “a defendant who alleges a failure to investigate on the part

of his counsel must allege with specificity what the investigation would have revealed and how it

would have altered the outcome of the trial.” 120 A petitioner cannot show prejudice as to a claim

that his counsel failed to investigate without adducing what the investigation would have shown.121

In the instant case, Petitioner does not explain how his counsel did not adequately investigate the

case and prepare for trial. The record reflects that Petitioner’s counsel attempted to locate Stein




        117
              Rec. Doc. 3 at 30.
        118
              Id.
        119
              Rec. Doc. 16 at 43.

          Moawad v. Anderson, 143 F.3d 942, 948 (5th Cir. 1998); Druery v. Thaler, 647 F.3d 535, 541 (5th Cir.
        120

        2011).
        121
              Diaz v. Quarterman, 239 F. App’x 886, 890 (5th Cir. 2007).


                                                         19
        Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 20 of 28




and filed a motion to continue the trial to locate Stein. 122 The record also reflects that Stein

provided negative statements about Petitioner to detectives. 123

       Petitioner has failed to present any evidence to show that if Stein had been available to

testify she would have provided favorable testimony that contradicted her statements to detectives.

Petitioner also presents no evidence to show Yokum, Petitioner’s co-defendant, would have

testified favorably to his defense. Accordingly, Petitioner has not established that his counsel

performed ineffectively by failing to prepare for trial, interview and call Yokum and Stein to

testify, adequately move for a continuance, and file for writs or move for a stay when the motion

for continuance was denied.

       3.         Whether Trial Counsel was Ineffective for Failure to Object to Introduction of
                  Certain Evidence

              a. Identity of Confidential Informant and Affidavit in Support of Search Warrants

       Petitioner claims that his counsel failed to discover the identity of the confidential

informant; Petitioner also claims that counsel failed to object to the “false” information contained

in the affidavit supporting the search warrants. 124 However, the record reflects that trial counsel

filed a motion for disclosure of the identity of the confidential informant. 125 The trial court denied

the motion. 126 An adverse ruling to trial counsel’s motion does not establish ineffective assistance




         State Rec., Vol. I of VI, Motion to Continue Trial, March 1, 2013; Minute Entry, March 11, 2013;
       122

       Motion for New Trial and for Post-Verdict Judgment of Acquittal, March 27, 2013.
       123
           According to Detective Clogher, Stein told him that Mendez sold cocaine and that he stored it in a black
       lockbox at Yokum’s residence. State Rec. Vol. IV of VI, Trial Transcript, pp. 116–20, March 13, 2013.
       124
             Rec. Doc. 3.

         State Rec., Vol. I of VI, Motion for Disclosure of the Identity of the Confidential Informant. March 4,
       125

       2013.
       126
             State Rec., Vol I of VI, Minute Entry, March 11, 2013.


                                                         20
        Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 21 of 28




of counsel. 127 Accordingly, Petitioner has failed to show prejudice resulting in counsel’s failure to

discover the identity of the confidential informant.

       Additionally, under Louisiana law, a defendant is not entitled to the disclosure of the

identity of the confidential informant when the information provided by the informant is not the

basis of the arrest or conviction. 128 In the underlying case, the confidential informant provided

information that resulted in a “controlled buy” observed by the police. 129 The police obtained a

search warrant after observing the controlled buy and the drugs found as a result of the search

resulted in the charges in the Bill of Information. 130 Therefore, Petitioner was not entitled to the

disclosure of the identity of the confidential informant because the information from the

confidential informant did not form the basis for Petitioner’s arrest and conviction.

       Finally, regarding Petitioner’s claims that the informant made false statements to police

and police could not see the controlled buy, Petitioner’s counsel questioned witnesses about the

reliability of the informant’s information and attempted to impeach the credibility of the detective

who witnessed the controlled buy. 131 Petitioner presents no evidence to support his statement that

the affidavit the police submitted in support of the search warrants contained false information.

Accordingly, Petitioner has failed to establish that information in the affidavit was false or that

counsel performed deficiently by failing to challenge the affidavit.




       127
             Mitchell v. Leblanc, No. 16-31003, 2017 WL 6276121 (5th Cir. July 5, 2017).
       128
             State v. Smith, 09-KA-259 (La. App. 5 Cir. 11/25/09); 28 So. 3d 1092, 1097–98.
       129
          State Rec., Vol. IV of VI, Louisiana Fifth Circuit Court of Appeal Opinion, 13-KA-909, pp. 3–6, April
       23, 2014.
       130
             Id.
       131
             State Rec., Vol. III of VI, Hearing Transcript, pp. 12–16, 19–20, 25–39, 78–82. November 15, 2012.


                                                        21
        Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 22 of 28




                  b. Testimony by Detective Clogher Regarding Hearsay Statements from Stein
                     and Yokum

       Petitioner claims that his trial counsel was ineffective for failing to object to testimony by

Detective Clogher regarding statements of Stein and Yokum, who did not testify at trial. 132

       The United States Supreme Court has held that the Confrontation Clause of the Sixth

Amendment prohibits admission of “testimonial statements of a witness who did not appear at trial

unless he was unavailable to testify, and the defendant had a prior opportunity for cross-

examination.” 133 Confrontation Clause violations are subject to harmless error analysis.134 A

federal court may grant habeas relief on account of constitutional error only if the error had a

“substantial and injurious effect or influence in determining the jury’s verdict” and resulted in

“actual prejudice.” 135 To assess error, federal courts “consider the importance of the witness’

testimony in the prosecution’s case, whether the testimony was cumulative, the presence or

absence of evidence corroborating or contradicting the testimony of the witness on material points,

the extent of cross-examination otherwise permitted, and of course, the overall strength of the

prosecution’s case.” 136

       In the instant case, Detective Clogher testified that he spoke to Stein and Yokum after

Petitioner was arrested. 137 On cross-examination, Petitioner’s trial counsel asked Detective



       132
             Rec. Doc. 3.
       133
             Crawford v. Washington, 541 U.S. 36, 53–54 (2004).

         Fratta v. Quarterman, 536 F.3d 485, 507–508 (5th Cir. 2008); Bullcoming v. New Mexico, 564 U.S. at
       134

       668 n.11.
       135
           Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see Delaware v. Van Arnsdall, 475 U.S. 673, 684 (1986)
       (if the reviewing court determines beyond a reasonable doubt that the error was harmless, then the petitioner
       is not entitled to relief.)
       136
             United States v. Edwards, 303 F.3d 606, 623 (5th Cir. 2002).
       137
             State Rec., Vol. IV of VI, Trial Transcript, pp. 83–84, 100, 106–15, March 13, 2013.


                                                         22
        Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 23 of 28




Clogher about the statements made by Stein and Yokum. 138 In response to those questions,

Detective Clogher testified that Yokum admitted that he found cocaine residue on a counter and

that Stein, who had lied to police about her name and was an admitted cocaine user, told police

where to find cocaine in Petitioner’s truck and that she had seen a black box in Yokum’s

bedroom. 139

       On re-direct examination, Detective Clogher testified that Stein told police that Petitioner

sold and gave Stein cocaine and that he hid the cocaine in a hidden compartment in his truck. 140

According to Detective Clogher, Stein also said that Petitioner stored his cocaine in a black box

kept at Yokum’s residence and that Petitioner would retrieve the cocaine while his buyers waited

at Petitioner’s residence. 141 Detective Clogher testified that Yokum told him that he had seen

Petitioner in possession of cocaine, that he allowed Petitioner to store a black lockbox at his

residence, and that he knew there was money in the box. 142 Defense counsel did not object to the

testimony.

       Although it was likely error to admit the hearsay statements of Stein and Yokum, Petitioner

has not shown that his counsel performed ineffectively by failing to object to the admission of the

evidence because the error was harmless. There was significant other evidence that supported

Petitioner’s guilt. Trial testimony established that after detectives observed Petitioner carrying a

white packet, they conducted a traffic stop, and searched Petitioner and his vehicle, leading to the




       138
             Id. at 106–08, 110–15.
       139
             Id. at 106, 107, 111, 114–15.
       140
             Id. at 115–17.
       141
             Id. at 117–20.
       142
             Id. at 122–23.


                                                23
         Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 24 of 28




discovery of illegal drugs. 143 The trial record shows the other evidence of Petitioner’s guilt was

overwhelming; therefore, the introduction of the hearsay statements was harmless and Petitioner

has not shown that he was prejudiced by the introduction of the statements. Because Petitioner has

failed to show prejudice as a result of his trial counsel’s failure to object, he is not entitled to relief

on this claim.

        4.         Whether Appellate Counsel was Ineffective

                   a.        Appellate Counsel’s Failure to Raise Certain Issues

        Petitioner claims that his appellate counsel was ineffective because counsel did not raise

the Confrontation Clause issue, the issue regarding the identity of the confidential informant, the

statements contained in the affidavit underlying the search warrants, and the habitual offender

proceedings. 144 The United States Supreme Court has ruled that Strickland’s standard applies to

claims of ineffective appellate counsel. 145 The Fifth Circuit has explained that to prevail on a claim

that appellate counsel was constitutionally ineffective, a petitioner must show that his appellate

counsel unreasonably failed to discover and assert a nonfrivolous issue and establish a reasonable

probability that he would have prevailed on this issue on appeal but for his counsel’s deficient

representation. 146 Additionally, appellate counsel has the discretion to exclude even a nonfrivolous

issue if that issue was unlikely to prevail. 147




        143
              Id. at 28–29, 35–36, 75–77.
        144
              Rec. Doc. 3.
        145
              Smith v. Robbins, 528 U.S. 259, 285 (2000).
        146
              Briseno v. Cockrell, 274 F.3d 204, 207 (5th Cir. 2001).
        147
              Penson v. Ohio, 488 U.S. 75, 83–84, 109 (1988).


                                                            24
        Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 25 of 28




       As discussed in detail above, Petitioner’s trial counsel did not object to the introduction of

hearsay evidence. 148 Louisiana Code of Criminal Procedure article 841, requires an objection to

preserve a claim for review on direct appeal. Because trial counsel did not object, appellate counsel

could not raise the claim on appeal. Petitioner also raised the Confrontation Clause issue himself

on direct appeal. Furthermore, as discussed above, the introduction of the evidence was harmless

because there was sufficient evidence to support Petitioner’s conviction, without references to the

statements of Stein and Yokum. 149 Accordingly, Petitioner’s instant claim fails because he cannot

show a reasonable probability that he would have prevailed on appeal if the issue had been raised

by counsel.

       Regarding the identification of the confidential informant and the affidavit in support of

the search warrants, as discussed above, Petitioner was not entitled to the disclosure of that

information under Louisiana law nor did Petitioner establish that information in the affidavit was

false. Accordingly, Petitioner’s instant claim fails because he cannot show a reasonable probability

that he would have prevailed on appeal if the issue had been raised.

                   b.      Appellate Counsel’s Failure to Challenge Multiple Offender Proceedings
                           and Sentence

       Petitioner argues his appellate counsel failed to challenge the multiple offender

proceedings based on the fact that he was not provided an interpreter to better understand the

proceedings. 150 The Magistrate Judge found that Petitioner never complained of an inability to

understand English and never requested an interpreter until direct appeal. 151 Therefore, the


       148
             State Rec., Vol. IV of VI, Trial Transcript, pp.83–122, March 13, 2013.
       149
             Mendez, 140 So. 3d at 292.
       150
             Id. at 63.
       151
             Id. at 65.


                                                         25
        Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 26 of 28




Magistrate Judge found that Petitioner’s claim of ineffective assistance of appellate counsel was

meritless and unsupported by the record. 152

       Louisiana law requires the trial court to advise a defendant of the allegations contained in

the multiple offender bill of information, his right to a hearing, and his right to remain silent.153

Under Louisiana case law, a defendant intelligently waives his rights if the record reflects that the

defendant was advised of his multiple offender rights by the trial judge and/or his counsel. 154

Additionally, Louisiana Code of Criminal Procedure article 25.1 requires that a court appoint an

interpreter upon request by a non-English speaking person after consultation with the non-English-

speaking person or his attorney. The Louisiana Supreme Court has held that the “appointment of

a qualified language interpreter based on an adequate showing of a defendant’s inability to

understand the proceedings in English is within the [trial] court’s discretion.” 155

       Here, the record reflects that Petitioner never complained of an inability to understand

English and never requested an interpreter during the state trial proceedings. Before the multiple

offender proceedings, Petitioner executed a waiver of rights form which advised him of his rights,

including his rights to an attorney, to remain silent and to a hearing at which the State would have

to prove his multiple offender status, the potential sentencing range as a second felony offender,

and the negotiated sentence. 156 During the plea colloquy, the state trial court orally advised

Petitioner of his rights, and Petitioner repeatedly acknowledged that he understood his rights and




       152
             Id. at 66.
       153
             La. Rev. Stat. § 15:529.1
       154
             State v. Hart, 10-905 (La. App. 5 Cir. 5/10/11); 66 So. 3d 44, 48.
       155
             State v. Lopes, 2001-1383 (La. 12/7/01); 805 So. 2d 124, 128.
       156
             State Rec. Vol. III of VI, Waiver of Rights - Plea of Guilty, May 28, 2013.


                                                          26
         Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 27 of 28




wished to waive them and enter a guilty plea to the multiple offender bill. 157 Additionally, when

Petitioner was read his Miranda rights in English and Spanish, he stated to the detective that he

understood both languages. 158

        Petitioner’s claim that he did not understand the multiple offender proceedings is

unsupported by the record. Petitioner has provided no evidence to contradict the record. As

discussed above, appellate counsel is not required to bring baseless claims on direct appeal.

Appellate counsel’s failure to assert these baseless claims on direct appeal cannot be deemed either

deficient performance or prejudicial, since there was no reasonable probability that these

arguments would have prevailed on appeal. Accordingly, Petitioner’s instant claim fails because

he cannot show a reasonable probability that he would have prevailed on appeal if the issue had

been raised.

                                                   V. Conclusion

        For the reasons stated above, the Court finds that the following claims are procedurally

defaulted: (1) Petitioner’s claim that the trial court erred in allowing certain testimony; (2)

Petitioner’s claim that the state trial court erred in denying disclosure of the identity of the

confidential informant and the affidavit in support of the search warrants contained materially false

statements resulting in an illegal search and seizure; (3) Petitioner’s claim that the state court erred

in allowing admission of other crimes evidence; and (4) Petitioner’s claim that the multiple

offender proceedings were defective. Furthermore, Petitioner has failed to overcome the

procedural bar to these claims. Moreover, Petitioner has not established that the state courts’ denial




        157
              State Rec. Vol. IV of VI, Multiple Bill Hearing Transcript, pp. 6-12, May 28, 2013.
        158
              State Rec. Vol. III of VI, Hearing Transcript, p. 22, November 15, 2012.


                                                          27
        Case 2:18-cv-02728-NJB Document 23 Filed 03/22/21 Page 28 of 28




of relief on Petitioner’s ineffective assistance of counsel claims was contrary to or an unreasonable

application of Supreme Court law. Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s objections are OVERRULED;

       IT IS FURTHER ORDERED that the Court ADOPTS the Report and Recommendation;

       IT IS FURTHER ORDERED that Petitioner Jose Mendez’s petition for issuance of a

writ of habeas corpus, pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH

PREJUDICE.

       NEW ORLEANS, LOUISIANA, this ______day
                                     22nd     of March, 2021.



                                              __________________________________
                                              NANNETTE JOLIVETTE BROWN
                                              CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT




                                                 28
